
	
		II
		111th CONGRESS
		1st Session
		S. 2792
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Federal Meat Inspection Act to develop an
		  effective sampling and testing program to test for E. coli
		  O157:H7 in boneless beef manufacturing trimmings
		  and other raw ground beef components, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the E. Coli Eradication Act of
			 2009.
		2.
			 E. coli eradication in ground beefTitle I of the Federal Meat Inspection Act
			 (21 U.S.C. 601 et seq.) is amended by adding at the end the following:
			
				26.E. coli eradication in ground beef
					(a)In
				generalNot later than 180 days after the date of enactment of
				this section, the Secretary shall require that slaughterhouses, processing
				establishments, and grinding facilities described in subsection (b) test for
				the presence of E. coli O157:H7 (referred to in this section as
				E. coli) at the following points:
						(1)One test at the
				slaughterhouse or processing establishment at which source trim was produced
				and 1 test of the source trim or bench trim at the receiving facility prior to
				combining with other lots from different sources.
						(2)If the source
				trim and grinding occurs at the same facility, 1 test of the source trim and 1
				test of the final ground product.
						(b)ApplicationThis
				section applies—
						(1)effective
				beginning on the date that is 180 days after the date of enactment of this
				section, to—
							(A)all
				slaughterhouses or processing establishments that produce more than 25,000
				pounds of trim per day; or
							(B)grinding
				facilities that grind more than 25,000 pounds of trim or bench trim per day;
				and
							(2)effective
				beginning on the date that is 3 years after the date of enactment of this
				section, to all slaughterhouses, processing establishments, and grinding
				facilities that produce or grind trim or bench trim.
						(c)AdministrationTo
				carry out this section, the Secretary shall—
						(1)approve
				definitions of lot sizes established by establishments, except that an
				establishment—
							(A)shall demonstrate
				to the Secretary scientific justification for the definition of the lot;
				and
							(B)shall not define
				a lot as more than 2,000 pounds;
							(2)establish testing
				standards;
						(3)assist processors
				in establishing appropriate sampling plans for establishments; and
						(4)in the case of a
				positive sample that indicates the presence of E. coli in a lot of an
				establishment—
							(A)verify that meat
				or meat food products contaminated with the E. coli, and the entire lot that is
				represented by the sample, are disposed of or treated to eradicate the E. coli
				(in accordance with guidelines of the Secretary) before entry into commerce;
				and
							(B)promulgate
				regulations that require that the slaughterhouse or processing establishment
				takes corrective action and take measures to prevent reoccurrence.
							(d)Testing
						(1)In
				generalA slaughterhouse or processing establishment producing or
				a grinding facility receiving trimmings shall test each lot using sampling
				standards and procedures determined by the Secretary.
						(2)Testing
				facilities
							(A)In
				generalAn establishment shall use an independent testing
				facility that uses methods that are at least equivalent in specificity and
				sensitivity to the methods used by the Secretary to test beef trimmings.
							(B)AdministrationIn
				using an independent testing facility under subparagraph (A), the
				establishment—
								(i)shall contract
				with the facility on an annual basis; and
								(ii)shall not
				terminate the contract on the basis of positive test results reported by the
				facility.
								(3)Proficiency
				testing serviceA laboratory that tests beef for E. coli shall
				contract with a testing service to verify the proficiency of the
				laboratory.
						(4)Transmission of
				testing results
							(A)In
				generalTest results of any testing conducted under this
				subsection shall be sent to the applicable slaughterhouse, processing
				establishment, or grinding facility as soon as results are ready.
							(B)Transmission to
				SecretaryThe slaughterhouse, processing establishment, or
				grinding facility shall report any positive or presumptive positive results
				directly to the Secretary through electronic means not later than 24 hours
				after receipt of results from a testing facility.
							(5)Habitual
				violatorsA slaughterhouse or processing establishment that
				produces or distributes trim that receives positive results that exceed the
				maximum allowable percentage of positive results for 3 consecutive days or more
				than 10 instances per year shall be listed on the public website of the
				Secretary as a habitual violator.
						(6)ComplianceThe
				Secretary shall take necessary regulatory action with respect to an
				establishment that fails to test, notify the Secretary of positive results, or
				otherwise comply with this subsection.
						(e)Imported ground
				beef
						(1)In
				generalAny trim, bench trim, and ground beef originating from
				outside the United States shall be subject to the same requirements as apply to
				domestic trim, bench trim, and ground beef under this section.
						(2)Verification
							(A)In
				generalTo be eligible for importation into the United States, a
				foreign facility shall provide a certification of compliance with paragraph (1)
				to a domestic slaughterhouse, processing establishment, or grinding
				facility.
							(B)Secondary
				testingThe domestic slaughterhouse, processing establishment, or
				grinding facility shall verify the results of the certification by conducting
				secondary testing of the trim, bench trim, or ground beef before processing
				into a final ground beef
				product.
							.
		
